DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sprocket of the saw (as in claim 74) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-71 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 70 and 71 (and 74 due to dependency, and claiming a saw), recited the limitation, “wherein the cutting is performed by a saw” which is vague and indefinite. It is unclear whether the saw is required by the claims. Claim 5, upon which claims 70, 71, and 74 depend from, recited the limitation, “wherein the cutting is performed with at least one blade or saw” (emphasis added) therefore rendering the claims indefinite.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because of the following informalities: The abstract recites the phrase "This disclosure describes methods for collecting sphagnum moss" in line 1 which is implied and should be deleted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fomushkin Yurij Olegovich (RU 2629612 C1; hereinafter Fomushkin).
Regarding claim 2 Fomushkin teaches:
A method of collection of sphagnum moss comprising a motorized cutting and collection of at least a portion of the sphagnum moss. (See Fig. 1); (abstract)
Wherein the cutting is performed in a direction at least substantially parallel to the ground while leaving the sphagnum moss anchored to the ground. (See Fig. 1 #4, 10); (pages 2-3) The device is suspended using a cable suspension (2, 3), on a rotary traverse (1) installed on a swamp transport (not shown), suspended on a hook (13) and connected by cable (6) to an alternator with a voltage of 12 ÷ 36 volts, mounted on the chassis of the marsh walker (Fig. 1), it is equipped with a frame (10) that allows you to control and limit the length of the cut moss turf, cutting only its upper part and leaving live stems for their further growth.
Regarding claim 5 Fomushkin, as shown above, discloses all of the limitations of claim 2. Fomushkin further teaches:
Wherein the cutting is performed with at least one blade. (See Fig. 1 #4); (page 3) The blade (11) is designed to lift the turf layer, cut by a cutting device, and to roll to the side.
The claimed method steps have been anticipated in the normal operation of the device cited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over cited NPL document Miller; Norton “A European Feather Moss, Pseudoscleropodium purum, Naturalized Widely in New York State in Cemeteries” (1 March 2001); hereinafter Norton.
Regarding claims 2-3 Norton teaches:
Collection of moss comprising a motorized cutting and collection of at least a portion of the moss wherein the cutting is performed in a direction at least substantially parallel to the ground while leaving the moss anchored to the ground. (page 2) Periodic mowing and raking of the grass turf in which Pseudoscleropodium purum grows are probably key factors in its persistence once established. Mowing may reduce competition from faster growing grasses and forbs with which it occurs, favoring proliferation of the plants and also their dissemination as fragments are cut and dispersed by mowing machines
Wherein the cutting is performed in in a direction at least substantially horizontal to the upper and lower ends of an intermediate portion while leaving the moss anchored to the ground and redepositing an apical portion on the ground. (page 2) Periodic mowing and raking of the grass turf in which Pseudoscleropodium purum grows are probably key factors in its persistence once established. Mowing may reduce competition from faster growing grasses and forbs with which it occurs, favoring proliferation of the plants and also their dissemination as fragments are cut and dispersed by mowing machines
It is well known within the art of turf cutting, especially in delicate areas such as cemeteries, to perform the method using a mowing implement which cuts parallel to the ground, briefly collects, and redeposits the apical portion of the turf on the ground while leaving an anchored portion. Therefore, Norton meets the claimed method steps above. 
Norton does not teach wherein the moss is sphagnum moss. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the method of Norton to include sphagnum moss, as the structure of a mower would perform the claimed method steps on any type of ground covering. The physiology and growing conditions of P. purum are substantially similar to those within the genus of Sphagnum. One of ordinary skill within the art would have performed the method of Norton yielding predictable results.
Claims 8 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over cited NPL document Norton, in view of Noel; Philippe (US 8353118 B2; hereinafter Noel), in view of Brouwer; Gerardus J. (US 4018287 A; hereinafter Brouwer).
Regarding claims 8 and 48 Norton, as shown above discloses all of the limitations of claim 3. Norton does not teach. Noel teaches:
Cutting performed by means of a chainsaw in a horizontal direction. (Col. 4, lines 25-27)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the mower of Norton to include chainsaw to perform the cutting, as disclosed by Noel, in order to gain the advantages of a more efficient cutting implement.
Norton in view of Noel does not teach. Brouwer teaches:
Cutting performed in a substantially vertical direction by means of a blade. (See Fig. 1 #20); (Col. 2, lines 18-26)
A vertical cut at two locations separated by a predetermined distance. (See Fig. 1 #20); (Col. 2, lines 18-26)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cutting mechanism of Norton, as modified by Noel, to include a further cutting performed in a substantially vertical direction, as disclosed by Brouwer, in order to gain the advantages of increasing the mowing effectiveness. In normal operation of the device of Norton, as modified by Noel and Brouwer, the cutting unit would allow for a simultaneous horizontal and vertical cut of the upper and lower ends of the intermediate portion of the sphagnum moss.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over cited NPL document Norton, in view of Noel, in view of Brouwer, further in view of Fomushkin.
Regarding claim 51 Norton, in view of Noel and Brouwer, as shown above discloses all of the limitations of claim 48. Norton in view of Noel and Brouwer does not teach. Fomushkin teaches:
The cutting is performed by a self-propelled vehicle. (See Fig. 1 #1); (page 2) The device is suspended using a cable suspension (2, 3), on a rotary traverse (1) installed on a swamp transport (not shown), suspended on a hook (13) and connected by cable (6) to an alternator with a voltage of 12 ÷ 36 volts, mounted on the chassis of the marsh walker (Fig. 1)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cutting mechanism of Norton, as modified by Noel and Brouwer, to include a self-propelled vehicle, as disclosed by Fomushkin, in order to gain the advantages of autonomous operation.
Claims 6 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Fomushkin in view of Noel; Philippe (US 8353118 B2; hereinafter Noel).
Regarding claim 6 Fomushkin, as shown above, discloses all of the limitations of claim 1. Fomushkin does not teach. Noel teaches:
A cutting is performed with at least one chainsaw. (Col. 4, lines 25-27)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the blade of Fomushkin to be a chainsaw, as disclosed by Noel, in order to gain the advantages of a more efficient cutting implement.
Regarding claims 70-71 Fomushkin, as shown above, discloses all of the limitations of claim 5. Fomushkin does not teach. Noel teaches:
Cutting is performed by a saw. (Col. 4, lines 25-27)
Fomushkin in view of Noel does not teach. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the saw of Fomushkin in view of Noel, to have a rotational speed of about 200 to 200 rpm and about 400 to about 1800 rpm since applicant has not disclosed that a specific rotational speed solves any stated problem, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Fomushkin in view of Noel, further in view of Sundstrom; Erik (US 5699619 A; hereinafter Sundstrom)
Regarding claim 74 Fomushkin, in view Noel, as shown above, discloses all of the limitations of claim 71. Fomushkin in view of Noel does not teach. Sundstrom teaches:
A sprocket of a saw is rotated, said sprocket having a radius. (See Fig. 1 #14)
Fomushkin in view of Noel and Sundstrom does not teach. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the saw of Fomushkin in view of Noel and Sundstrom to have a radius of about 1 to about 15cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Sprockets are well known within the art of saws to drive the chain around a guide bar. Selecting the optimum radius for a sprocket could be performed through routine testing and experimentation by one of ordinary skill within the art without undue burden. This is further shown in the instant disclosure [0058] which states that several sprocket radii could be used to perform the function.
Claims 7, 33-35, 38-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer; Gerardus J. (US 4018287 A; hereinafter Brouwer).
Regarding claim 7 Fomushkin, as shown above, discloses all of the limitations of claim 1. Fomushkin does not teach. Brouwer teaches:
Wherein the cutting is further performed in a substantially vertical direction. (See Fig. 1 #20); (Col. 2, lines 18-26)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cutting mechanism of Fomushkin to include a further cutting performed in a substantially vertical direction, as disclosed by Brouwer, in order to gain the advantages of increasing the harvesting effectiveness.
Regarding claims 33-35 Fomushkin, as shown above, discloses all of the limitations of claim 7. Fomushkin does not teach. Brouwer further teaches:
Wherein the vertical cut is made at an angle of more or less 45° relative to a vertical axis. (See Fig. 1 #20); (Col. 2, lines 18-26)
Wherein the vertical cut is made at an angle of more or less 20° relative to a vertical axis. (See Fig. 1 #20); (Col. 2, lines 18-26)
Wherein the vertical cut is made at an angle of more or less 10° relative to a vertical axis. (See Fig. 1 #20); (Col. 2, lines 18-26)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cutting mechanism of Fomushkin to include a further cutting performed in a substantially vertical direction at an angle of more or less 40°, 20°, and 10°, as disclosed by Brouwer, in order to gain the advantages of increasing the harvesting effectiveness, since applicant has not disclosed that cutting the sphagnum at a specified angle solves any stated problem, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 38-39 Fomushkin, as shown above, discloses all of the limitations of claim 7. Fomushkin does not teach. Brouwer further teaches:
Wherein the vertical cut is performed at two locations independently at an angle of more or less 20° relative to a vertical axis at each of the locations. (See Fig. 1 #20); (Col. 2, lines 18-26)
Wherein the vertical cut is performed at two locations independently at an angle of more or less 10° relative to a vertical axis at each of the locations. (See Fig. 1 #20); (Col. 2, lines 18-26)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cutting mechanism of Fomushkin to include a vertical cut performed at two locations independently at an angle more or less 20° and 10° as disclosed by Brouwer, in order to gain the advantages of increasing the harvesting effectiveness, since applicant has not disclosed that cutting the sphagnum at a specified angle solves any stated problem, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 41 Fomushkin, as shown above, discloses all of the limitations of claim 7. Fomushkin does not teach. Brouwer further teaches:
Blades separated. (See Fig. 1 #20)
Fomushkin in view of Brouwer does not teach wherein the vertical cut is performed with a distance of about 40 to about 400 cm between the two locations. It would have been obvious to one having ordinary skill in the art at the time of filing to have modified the vertical cut of Fomushkin in view of Brouwer to include a distance of about 40 to about 400 cm, since applicant has not disclosed that a specific distance between the vertical cut solves any stated problem, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Fomushkin in view of Brouwer, further in view of Nolin; Richard et al. (US 5477627 A; hereinafter Nolin).
Regarding claim 44 Fomushkin, as shown above, discloses all of the limitations of claim 38. Fomushkin in view of Brouwer does not teach. Nolin teaches:
Wherein the method further comprises dewatering and draining of the collected portion. (See Fig. 9); (abstract)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the method of collection of Fomushkin in view of Brouwer, to include dewatering and draining, as disclosed by Nolin, in order to gain the advantages of more efficient transport and storage (Col. 2, lines 50-53).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Fomushkin in view of Nolin.
Regarding claim 44 Fomushkin, as shown above, discloses all of the limitations of claim 38. Fomushkin does not teach. Nolin teaches:
Further comprising dewatering. (See Fig. 9); (abstract)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the method of collection of Fomushkin, to include dewatering and draining, as disclosed by Nolin, in order to gain the advantages of more efficient transport and storage (Col. 2, lines 50-53).
Claims 11, 20, 22, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Fomushkin.
Regarding claim 11 Fomushkin, as shown above, discloses all of the limitations of claim 2. Fomushkin further teaches:
Wherein the cutting and collection is performed in a motorized manner. (See Fig. 1); (page 2) The principle of the device’s operation is based on the technological operation of mowing (cutting) the turf of swamp sphagnum moss. The cutting device with several cutting edges contains movable and fixed knives mounted in the housing, as well as an electromagnetic vibrator with a rotary armature connected to the movable knife by means of a leash.
Fomushkin does not teach cutting while exerting a pressure on the ground of about 3 to about 10 kPa. It would have been obvious to one having ordinary skill in the art at the time of filing to have exerted a pressure of 3 to about 10 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The device of Fomushkin is such that the cutting implement is suspended from a frame so as to minimize the amount of pressure applied to the ground surface. This allows the advantage for the device to work in areas having sensitive or hard-to-reach areas (page 2).
Regarding claims 20 and 22 Fomushkin, as shown above, discloses all of the limitations of claim 2. Fomushkin further teaches:
Controlling the cut length of moss. (page 2) The technical problem, the solution of which the claimed technical solution is directed, is to ensure the
operation of the device in hard-to-reach marshy areas with a controlled cutting length of moss turf. This in the end result contributes to the most rapid self-reproduction of sphagnum moss turf.
Fomushkin does not teach wherein the cutting is performed so as to collect a portion measuring about 2cm to about 40 cm, or 5cm to about 20cm. It would have been obvious to one having ordinary skill in the art at the time of filing to have cut and collected a portion measuring about 2cm to about 40 cm; 5cm to about 20cm in order to gain the advantages of contributing to the most rapid self-reproduction of sphagnum moss turf (page 2) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 58 and 62 Fomushkin, as shown above, discloses all of the limitations of claim 2. Fomushkin does not teach 
a gathering speed of about 0.1 to about 1.5 km/hour. 
comprising a gathering volume of about 250 to about 1500 m3/hectare.
It would have been obvious to one having ordinary skill in the art at the time of filing to have a gathering speed of about 0.1 to about 1.5 km/hour, and a gathering volume of about 250 to about 1500 m3/hectare since applicant has not disclosed that a specific speed or gathering volume solves any stated problem, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In normal operation of the device of Fomushkin the device would be required to navigate and harvest in marshy areas, thus a slower, more controlled speed is necessary to ensure compliance with environmental requirements as well as accuracy of the harvest (page 2).
Allowable Subject Matter
Claims 24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious a method for collecting the acrotelm of peat bogs, specifically requiring wherein the cutting is performed while having a predetermined distance between the upper and lower ends of the intermediate portion; collection of the intermediate portion of the sphagnum moss, in combination with the other limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644   

/MONICA L BARLOW/Primary Examiner, Art Unit 3644